DETAILED ACTION
 This action is responsive to the following communication: the AFCP filed January 18, 2022.  Claims 1-10 are now allowable based on Examiner’s amendments. Claims 11-18 are canceled. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Andrew D. Lee  (Reg. no. 62005) on 02/07/2022.
The application has been amended as follows: 
AMENDMENTS TO THE CLAIMS
IN THE CLAIMS:

Claims 12-18 are canceled.
        	
REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-10 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following:  
Claim 1 is allowable among other elements and details, but for at least the reason, “a determiner determining whether a phase current flowing in the windings is detectable in the at least two phases among the three phases based on the voltage detection values of the shunt resistors, wherein the driver performs the drive control of a present control cycle of each switch based on past current values or past voltage values, which are calculated in a previous control cycle, in a two- phase rotating coordinate system of the rotating electric machine when the determiner determines that the phase current is not detectable in the at least two phases..”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Huang. (US 2016/0149521), describes a power-off brake circuit for a DC fan, which comprises a control unit, a motor driver unit, a switch unit, a power-off protection unit, and a brake unit and a brake unit.
Lindstrom (US 2015/0069852), discloses a bi-directional transmission system for transmission of signals through a non-contact interface includes a transformer inductively coupling a first circuit to a second circuit.

Rosa (US 6094025), discloses a safe braking device for electric motors of the universal type.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571)-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2837